     SMITH & SMITH
     GERALD K. SMITH AND JOHN C. SMITH
     LAW OFFICES, PLLC
     ATTORNEYS AT LAW
 1
     6720 E. Camino Principal, Suite 203
     Tucson, AZ 85715
 2   Tel: (520) 722-1605
     Fax: (520) 844-8070
 3   Gerald K. Smith, State Bar No. 001428
     Email: gerald@smithandsmithpllc.com
 4   John C. Smith, State Bar No. 023008
     Email: john@smithandsmithpllc.com
     Will Sherman, State Bar No. 034221
 5   Email: will@smithandsmithpllc.com

     Attorneys for Creditor and Interested Party Robert Breault
 6
                                IN THE UNITED STATES BANKRUPTCY COURT
 7
 8                                           FOR THE DISTRICT OF ARIZONA

 9   In re:                                                        Chapter 11 Proceedings
10   Breault Research Organization, Inc.                           Case No. 4:19−bk−08754−BMW
11
                                           Debtor.                 NOTICE OF APPEARANCE
12                                                                 AND REQUEST FOR NOTICE
13
                John C. Smith of Gerald K. Smith and John C. Smith Law Offices, PLLC hereby gives
14
     notice of appearance as counsel for Robert Breault, a creditor and interested party in the above-
15
16   captioned proceeding, and requests that copies of all pleadings, notices, orders and other items

17   of record be sent to the following:
18
                                                    John C. Smith
19                              Gerald K. Smith and John C. Smith Law Offices, PLLC
                                         6720 E. Camino Principal, Suite 203
20                                             Tucson, Arizona 85715
21                                               Tel: (520) 722-1605
                                                 Fax: (520) 844-8070
22                                          john@smithandsmithpllc.com
23              DATED this 8th day of August 2019.
24
                                                                  GERALD K. SMITH AND JOHN C.
25                                                                SMITH LAW OFFICES, PLLC
26
27                                                                By: /s/ John C. Smith
                                                                         John C. Smith
28                                                                       Attorneys for Robert Breault
 Case 4:19-bk-08754-BMW                      Doc 30 Filed 08/08/19 Entered 08/08/19 10:24:44       Desc
                                             Main Document    Page 1 of 2
 1   Original of the foregoing
     electronically filed August 8, 2019, with:
 2
 3   Clerk of the Court
     United States Bankruptcy Court
 4   38 South Scott Avenue
     Tucson, Arizona 85701
 5   https://ecf.azd.uscourts.gov
 6
     COPY of the foregoing mailed or emailed* on
 7   August 8, 2019, to:
 8   Kasey C. Nye
 9   Cindy K. Schmidt
     Waterfall Economidis Caldwell Hanshaw & Villamana, P.C.
10   5210 East Williams Circle, Suite 800
     Tucson, Az 85711
11   Email: knye@waterfallattorneys.com
12   Email: cschmidt@waterfallattorneys.com
     Attorneys for Debtor
13
14   Christopher J. Pattock
     Trial Attorney
15   230 North First Avenue, Suite 204
     Phoenix, AZ 85003-1706
16   E-Mail: Christopher.J.Pattock@usdoj.gov
17   Attorney for U.S. Trustee

18
     /s/ Kate Manns
19   Kate Manns
20
21
22
23
24
25
26
27
28
 Case 4:19-bk-08754-BMW                        2
                              Doc 30 Filed 08/08/19  Entered 08/08/19 10:24:44   Desc
                              Main Document     Page 2 of 2
